 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11    THE BANK OF NEW YORK MELLON,
                                                           Case No.: 2:19-cv-01561-RFB-NJK
12           Plaintiff(s),
                                                                         ORDER
13    v.
                                                                      (Docket No. 5)
14    WESTCOR LAND TITLE INSURANCE
      COMPANY,
15
             Defendant(s).
16
            Pending before the Court is Plaintiff’s motion for an extension of time to serve summons
17
     and complaint. Docket No. 5. For good cause shown, the Court GRANTS the motion. Id.
18
     Accordingly, Plaintiff shall serve process on Defendant no later than January 31, 2020.
19
            IT IS SO ORDERED.
20
            Dated: January 2, 2020
21
                                                                 ______________________________
22                                                               Nancy J. Koppe
                                                                 United States Magistrate Judge
23
24
25
26
27
28

                                                     1
